Assault with intent to murder is *Page 17 
the offense; penalty assessed at confinement in the penitentiary for ten years.
The indictment appears regular and regularly presented. No reversible errors in the procedure have been perceived or pointed out. The facts heard upon the trial are not brought forward for review.
The penalty assessed by the jury is confinement in the penitentiary for a period of ten years. As written, the judgment orders the appellant to confinement in the penitentiary for a period of ten years. The sentence orders his confinement in the penitentiary for not less than two nor more than fifteen years. In both instances the entry is incorrect. The judgment and sentence will be reformed to accord with the statute entitling one convicted of a felony of the benefit of the Indeterminate Sentence Law (Vernon's Ann. C. C. P., art. 775), under which the judgment and sentence should order the appellant to be confined in the state penitentiary for a period of not less than two nor more than ten years. As reformed, the judgment is affirmed.
Reformed, and as so reformed, affirmed.